Stephens, J.
I. Although the bill of exceptions recites that there was an amendment to the motion for a new trial, it does not specify such amendment as being a part of the record and material to a clear understanding of the errors complained of, and there does not appear in the record sent to this court any amendment to the motion for a new trial. This court, therefore, can consider only the original motion for a new trial, which contains only the general grounds.
2. This being a suit against the principal and the surety on a forthcoming bond given by the defendant in fl. fa., in which the plaintiff seeks to recover damages for a breach of the bond, and the evidence showing a failure of the defendant to produce the property at the time and place of sale after due advertisement, and a resulting damage therefrom to the plaintiff, the verdict for the plaintiff was not contrary to law for any reason insisted’ upon under the general grounds.

Judgment affirmed.


Jenkins, P. J., and Smith, J., concur.

Appeal; from Haralson superior court — Judge Irwin. July 1, 1919.
J. S. Edwards, for plaintiff in error.
Griffith & Matthews, contra.